Citation Nr: 0317569	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for the service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This appeal arose from a June 2001 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which granted service connection for 
bilateral hearing loss and which assigned this disorder a 10 
percent disability evaluation.


FINDING OF FACT

On VA audiological examination in April 2001, the average 
pure tone decibel (dB) loss was 48 dB in the right ear and 55 
dB in the left ear, with speech discrimination of 60 percent 
in the right ear and of 76 percent in the left ear.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.1, 4.2, 4.7, 4.85, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has contended that his bilateral hearing loss is 
more disabling than the 10 percent evaluation would suggest.  
He has stated that he has a hard time understanding what 
people are saying in social situations and that he must play 
the television very loudly.  He also noted some difficulty 
with telephone conversations and indicated that he finds 
himself reading lips when he is talking to someone.

In the interest of clarity, the factual background of this 
case will initially be set forth.  The relevant laws and 
regulations will be briefly reviewed.  Finally, the Board 
will analyze the case and render a decision.


Factual background

The veteran was examined by VA in April 2001.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
25
40
50
75
LEFT
20
40
35
70
75

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 76 percent in the left ear.  
The average dB loss in the right ear was 48 dB and 55 dB in 
the left.

A private hearing examination was conducted in June 2001, 
which indicated that the veteran had a fairly severe hearing 
loss.  Calculated pure tone loss was at 32 dB in the right 
ear and 35 in the left ear.  Speech reception threshold was 
35 dB in the right ear and 40 dB in the left ear.  Speech 
discrimination was 44 percent in both ears.  The physician 
noted, that according to calculations using the AMA hearing 
handicapped scale, the veteran's impairment was 20.6% in the 
right ear and 33.8% in the left ear, and 22.8% binaurally.  
The testing was apparently performed by an audiologist using 
the GSI audiometer, calibrated: ANSI 1969.


Relevant laws and regulations

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, that requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2 which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection until the present.  This could result in 
"staged ratings" based upon the facts found during the 
period in question.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

According to VA's Schedule for Rating Disabilities, 
evaluations for bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity.  Hearing loss is measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000 
and 4,000 cycles per second.  38 C.F.R. § 4.85, Part 4, Codes 
6100-6110 (2002).  To evaluate the degree of disability from 
the service-connected bilateral defective hearing, the rating 
schedule provides 11 numeric designations from Level I for 
essentially normal acuity through XI for profound deafness.

According to 38 C.F.R. § 4.85(a) (2002), an examination for 
hearing impairment for VA purposes must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a pure tone 
audiometry test.  Examinations will be conducted without the 
use of hearing aids.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is 'an approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103A & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of VA towards claimants.  These duties have been met 
in this case.

In March 2001, the veteran was sent a VCAA notification 
letter.  This informed the veteran of what evidence was of 
record and what evidence was still needed.  It also informed 
him of what information and evidence VA would obtain and what 
evidence and information he could provide in order to 
substantiate his claim.  In September 2001, he was sent a 
statement of the case (SOC) which included the post-VCAA 
regulations.

Thus, the veteran has been informed of the information and 
evidence necessary to substantiate his claim.  The RO has 
provided the veteran with an examination and notified him 
what evidence and information was being obtained by VA and 
what evidence and information he needed to provide in support 
of his claim.  For these reasons, further development is not 
needed to meet the requirements of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).


Discussion

After carefully reviewing the evidence of record, it is found 
that that evidence does not support the assignment of an 
evaluation in excess of 10 percent for the service-connected 
bilateral hearing loss.  Initially, as noted above, VA 
regulations require that examinations for hearing impairment 
for VA purposes be conducted by state licensed audiologists 
and must include a controlled speech discrimination test 
(Maryland CNC) and a pure tone audiometry test.  The 
examination conducted by the private examiner in June 2001 
does not meet these requirements.  The veteran was given an 
opportunity to present evidence that would establish that the 
June 2001 test had met VA regulatory requirements, but he 
failed to present such evidence.  Therefore, this examination 
cannot be used for compensation purposes.

The VA examination conducted in April 2001 showed that, 
according to Table VI of 38 C.F.R. § 4.85 (2002) , the 
numeric designation of hearing impairment in the right ear is 
a Level V and a Level IV in the left.  Table VII of 38 C.F.R. 
§ 4.85 (2002) reveals that these levels of hearing impairment 
warrant the assignment of a 10 percent disability evaluation.

The Board is constrained by a mechanical application of the 
facts in this case to the applicable laws and regulations.  
See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  It is 
therefore concluded that the preponderance of the evidence is 
against the veteran's claim for an evaluation in excess of 10 
percent for the service-connected bilateral hearing loss.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
service-connected bilateral hearing loss disability is 
denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

